ACCEPTED
                                                                                        08-14-00153-CR
                                                                              EIGHTH COURT OF APPEALS
                                 08-14-00153-CR                                        EL PASO, TEXAS
                                                                                   3/25/2015 2:19:32 PM
                                                                                       DENISE PACHECO
                                                                                                 CLERK

                              NO. 08-14-00153-CR

                                 IN THE                                 FILED IN
                                                                 8th COURT OF APPEALS
                           COURT OF APPEALS                          EL PASO, TEXAS
                        EIGHTH DISTRICT OF TEXAS                 3/25/2015 2:19:32 PM
                                                                     DENISE PACHECO
                                                                         Clerk
RICARDO ZUNIGA                                                   APPELLANT

V.

THE STATE OF TEXAS                                               APPELLEE

                  STATE’S SECOND MOTION
     FOR AN EXTENSION OF TIME TO FILE THE STATE’S BRIEF

TO THE COURT OF APPEALS, EIGHTH DISTRICT OF TEXAS:

      COMES NOW, the State of Texas in the above styled and numbered cause,

pursuant to Rule 10.5(b) and Rule 38.6(d) of the Texas Rules of Appellate

Procedure, and requests an extension of time in which to file the State’s brief, and

would show the Court as follows:

      1.     The State’s brief was due to be filed on March 23, 2015.

      2.     This extension is requested for 30 days until April 22, 2014.

      3.     This is the State’s second motion for an extension of time.

      4.     The undersigned attorney for the State has been unable to complete
             the State’s brief in a timely manner during the briefing period and
             requests this extension due to the following factors:

      (a) The undersigned was researching and reviewing this Court’s opinion in
      State v. Gendron, No. 08-13-00119-CR, for the possible filing of a petition
      for discretionary review. The undersigned assisted the State Prosecuting
      Attorney’s Office and that office filed the petition for discretionary review.
      (b) The undersigned was a speaker for the District Attorney’s Office at the
      annual Conference on Crimes Against Women held in Dallas, Texas, on
      March 16-18, 2015. The presentations required extensive research and
      preparation.

      (c) The undersigned presented oral argument to this Court on March 5,
      2015, in Engleton v. State, 08-13-00077-CR. The undersigned did not
      prepare the State’s brief in the case and was required to research and review
      the case in preparation for oral argument.

      (d) The undersigned has been actively assisting the domestic violence unit
      of the District Attorney’s Office in case screening and evaluation, and trial
      research.

                                    PRAYER

      WHEREFORE, the State prays that its extension request will be granted

until April 22, 2015.

                                      Respectfully submitted,

                                      JAIME ESPARZA
                                      DISTRICT ATTORNEY
                                      34th JUDICIAL DISTRICT

                                      /s/ Joe Monsivais
                                      JOE MONSIVAIS
                                      ASST. DISTRICT ATTORNEY
                                      201 EL PASO COUNTY COURTHOUSE
                                      500 E. SAN ANTONIO
                                      EL PASO, TEXAS 79901
                                      (915) 546-2059 ext. 3308
                                      FAX (915) 533-5520
                                      SBN 00795537
                                      jomonsivais@epcounty.com
                                      ATTORNEYS FOR THE STATE

                                         2
                        CERTIFICATE OF SERVICE

       The undersigned certifies that on March 25, 2015, a copy of the foregoing
State’s motion was delivered by electronic mail to the attorney for appellant,
Ruben Morales, by utilizing the E-serve system at:

rbnpmrls@gmail.com


                                      /s/ Joe Monsivais
                                      JOE MONSIVAIS, A.D.A.




                                        3